Title: To John Adams from Benjamin Rush, January 1810
From: Rush, Benjamin
To: Adams, John


My venerable Old friend of 1774
ca. Jan.-Feb. 1810



Accept of my thanks for your last letter.—I enclose you a few numbers of the Aurora. Shall we descend in a Calm or a storm to the our Graves? We are told your son is gone to Petersburg to put a torch to the flame of War, and that we are to be Allies of France and of all the powers on the Baltic in it. Mr Jackson has just left our city. He has been visited & entertained by Some of our first people, but neglected by many more. all who have seen him speak highly of his talents—knowledge—manners—and even morals. His Wife a    (educated at the Court of Berlin) has charmed all who have seen her. With love as usual I am ever /Yrs


Benjn Rush
PS Have you seen the life of T Paine by Cheetham? It is I believe a true One—not only his life, but the details of his Sickness & death are a complete refutation of all his Writings against Christianity.

